Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 12/21/2020, which claims Priority from Provisional Application 62/706,545, filed 08/24/2020.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/08/2021 complies with the provisions of M.P.E.P 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 12/21/2020 has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/129232.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1-20 of the present application merely repeat the features of claims 1-20 of US copending Application No. 17/129232 with lesser limitations.  Since the difference of the claimed subject matters in scope is deminims and unrelated to the overall aesthetic appearance of the claims being compared. In addition, it is obvious for an ordinary skilled person in the art at the time the invention was made to remove limitations from the claims for the purpose to extend a more broader intentional usage for his/hers invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 1-71-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps of claims 1, 8, and 15 are listed as the followings:  
	generating a bounding box based on the dimensions of the object; 
	cropping the image data based on the bounding box; 
	presenting the classified information associated with the object at the client device. 
            - The dependent claims are rejected for incorporating the error of the respective based claims by dependency. Applicant is required to amend the claims for correction.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Riya, Inc (WO 2008/060919), herein after Riya, and further in view of Souche et al. (US 2018/0012110), herein after Souche.

As per claim 1, Riya discloses a method comprising:
	- receiving a scan request from a client device, the scan request including an image that comprises image data (abstract, par. [0076], [0192],  and claim 188, received a search input or extract associated metadata from a source of the content item, wherein the content items containing images);
	- identifying an object depicted within the image based on the image data (pars. [0032], identifying various types and classes of objects from images, including objects that are items of commerce
or merchandise); 
	- determining a classification of the object (par. [0044], determine information that identifiable to objects shown in the images of the content items …determining information about an object contained in an image through an analysis of image data… The information about the object contained in the image may correspond to one or more classifications, determination of type, attribute information, and/or information that is sufficiently specific to identify the object.. determine the information about the object(s) in the image of a given content item using image analysis and recognition); and 
	On the other hand, Souche discloses analogous system involving digital image processing system. In particular Souche discloses navigating a browser associated with the client device to a resource based on the classification (par. [0047] and [0027], wherein the user visits a web site, wherein the online content server collects information about the online user's browsing information, wherein in the image extractor includes digital images, each having one or more objects, a class for each object, and a bounding box (e.g., size and location of bounding box) identifying the location of each object in the digital image).
         Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of cited reference to include the features as disclosed by Souche for the purpose of improve different types of conventional machine learning functions and applications can be used relating pattern recognition. 
  
As per claim 2, Souche disclose the object comprises dimensions, and the identifying the object depicted within the image based on the image data includes: generating a bounding box based on the dimensions of the object, the bounding box encompassing a portion of the image data (par. [0028], identifies a bounding box in the target image that surrounds the object, wherein the target image may be cropped around the bounding box, and the resulting image may be saved as the extracted image); 
	- cropping the image data based on the bounding box (par. [0028], identifies a bounding box in the target image that surrounds the object, wherein the target image may be cropped around the bounding box, and the resulting image may be saved as the extracted image); and 
	Riya discloses determining the classification of the object based on the portion of the image data (par. [0044], determine information that identifiable to objects shown in the images of the content items …determining information about an object contained in an image through an analysis of image data… The information about the object contained in the image may correspond to one or more classifications, determination of type, attribute information, and/or information that is sufficiently specific to identify the object.. determine the information about the object(s) in the image of a given content item using image analysis and recognition).

Claim 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Riya, Inc (WO 2008/060919), herein after Riya, in view of Souche et al. (US 2018/0012110), herein after Souche, further in view of Eyal et al. (US 2003/0033420), herein after Eyal
As per claim 3, Riya and Souche disclose the invention as claimed. On the other hand, Eyal discloses the navigating the browser to the resource includes: accessing a database that comprises an address of the resource (see par. [0009] and claim 1, accessing a database comprising a plurality of network addresses, the database associating each address with one or more classes of information, each address accessing a media resource); 
	- selecting the address of the resource based on the classification of the object (see par. [0009] and claim 1, the database associating each address with one or more classes of information, each address accessing a media resource; selecting at least one address in the database using the search criteria); and 
	- navigating the browser to the resource based on the address (see claim 1, selecting at least one address in the database using the search criteria); signaling the selected address to the network enabled device; and controlling the network enabled device so as to automatically access and play back the media resource of the selected address)
         Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of cited references to include the features as disclosed by Eyal for the purpose unlimited number of source nodes so that the sites can be reliable.

As per claim 5, Eyal discloses the receiving the scan request from the client device further comprises: causing display of a feature carousel at the client device, the feature carousel comprising a plurality of icons that include an icon associated with the scan request (par. [0207]); receiving an input that selects the icon associated with the scan request (pars. [0014] and [0032]; 26 
	- 4218.C25US1presenting a scan interface at the client device in response to the input that selects the icon associated with the scan request; 
capturing the image data via the scan interface (par. [0073] and [0091]); and generating the scan request based on the image data (par. [0073] and [0091]).  

As per claim 6, Eyal discloses the determining the classification of the object includes: determining a match score of the classification, the match score comprising a percentage value (par. 0178]);  determining the match score transgresses a threshold value (par. 0178]);  and 
selecting the classification in response to the match score of the classification transgressing the threshold value (par. [0011] and [0178]);  .  

As per claim7 , Eyal discloses the navigating the browser associated with the client device to the resource based on the classification includes: determining a match score of the classification, the match score comprising a percentage value (par. [0011] and [0178]);  determining that the match score transgresses a threshold value (par. [0011]-[0013] and [0178]); and navigating the browser to the resource in response to the match score of the classification transgressing the threshold value (par. [0011]-[0013] and [0178]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Riya, Inc (WO 2008/060919), herein after Riya, in view of Souche et al. (US 2018/0012110), herein after Souche, in view of Eyal et al. (US 2003/0033420), herein after Eyal, and further view of Tadayon  et al. (US 20140079297), herein after Tadayon
As per claim 4, Tadayon discloses the navigating the browser to the resource includes: presenting a notification that includes a hyperlink to the resource at the client device, the hyperlink comprising the address of the resource (par. [0832]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of cited references to include the features as disclosed by Tadayon for the purpose easy and faster accessing from hyperlink. 
	In addition, Riya discloses; receiving an input that selects the notification (abstract, par. [0076], [0192], and claim 188, received a search input or extract associated metadata from a source of the content item, wherein the content items containing images).
In addition, Souche discloses navigating the browser to the resource in response to the selection (par. [0047] and [0027], wherein the user visits a web site, wherein the online content server collects information about the online user's browsing information, wherein in the image extractor includes digital images, each having one or more objects, a class for each object, and a bounding box (e.g., size and location of bounding box) identifying the location of each object in the digital image).

As per claims 8-14 , are system claims, which are corresponding with the method claims 1-7. Therefore, they are rejected under the same rational as claims 1-7 above. In addition, Eyal discloses a memory (par. [0077]); and at least one hardware processor coupled to the memory (par. [0077]) . 

As per claims 15-20, are non-transitory machine-readable storage medium claims, which are corresponding with the method claims 1-7. Therefore, they are rejected under the same rational as claims 1-7 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165